Attachment to Advisory
Response to Arguments
Applicant's arguments filed 07 June 2021 have been fully considered but they are not persuasive. Applicant first points to figures 3 and 4 of Urry (US 5962163), which the examiner notes are not the embodiment relevant to the rejection of record. The rejection of record is drawn to figure 5 of Urry, as annotated in the final rejection mailed 14 April 2021. Nonetheless, applicant incorrectly characterized the rejection of record, indicating that “Pages 3-4 of the Office Action assert that the concentrated zinc portion of the anode is analogous to the second anode portion recited by Claim 1 and the swelling material is analogous to the first anode portion recited by Claim 1,” when in fact, pages 3-4 of the final rejection mailed 14 April 2021 indicate the claimed first and second portions of the anode (24) by annotating figure 5 spatially, with the central portion of the anode (24) including both the zinc powder and the swelling nuggets (44) being analogous to the claimed first anode portion and the outer portion of the anode (24) being analogous to the claimed second anode portion. Although applicant argues that the “as the swelling material included in the anode by Urry is not active anode material, the current collector of Urry must be in direct physical contact with the concentrated zinc portion for the anode for the electrochemical cell of Urry to operate as an electrochemical cell,” this is not relevant to the rejection of record since the spatial relationship of the first and second anode portions does not preclude the swelling material of Urry even if the swelling material is not active anode material. The zinc powder of the first (inner central) portion of the anode (24) of Urry is clearly adjacent to the current collector (28) as indicated by the citations provided by applicant in their remarks and the second (outer) portion of the anode (24) of Urry is clearly separated from the current collector by the first portion of the anode. Therefore, Urry still meets the amended claim.
Further, even if arguendo, the swelling nuggets (44) of Urry are not to be considered to be part of the claimed first anode portion since they are not themselves active anode material and considering 


/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723